—Order unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings on petition. Memorandum: Family Court failed to comply with Family Court Act § 321.3 (1) when it consented to the entry of respondent’s admission without conducting the allocution of respondent’s parents required under that statute (see, Matter of Shantique F., 223 AD2d 590, 591; Matter of Melvin A., 216 AD2d 227, 228). We therefore reverse the order and remit the matter to Monroe County Family Court for further proceedings on the petition.
We reject petitioner’s contention that the expiration of respondent’s placement has rendered the appeal moot. The Family Court Act permits the use of juvenile delinquency records in subsequent adult sentencing proceedings (see, Family Ct Act § 381.2 [2]). Because of the possible collateral legal consequences resulting from the delinquency adjudication, the appeal is not moot (see, Matter of Tabitha LL., 216 AD2d 651, affd 87 NY2d 1009; Matter of Erik P., 42 AD2d 908, 909). (Appeal from Order of Monroe County Family Court, Miller, J.— Juvenile Delinquency.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.